                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION


STEPHEN A. SANTORO,                              6:14-cv-00522-MK (Lead Case)
                                                 6:15-cv-00399-MK (Trailing Case)
                                                                          ORDER
             Plaintiff,

      v.

OCWEN LOAN SERVICING, LLC,
ALTISOURCE SOLUTIONS, INC., AND
KITSAP PROPERTY PRESERVATION, LLC,

             Defendants.



AIKEN, District Judge:

      Magistrate Judge Thomas Coffin filed his Findings and Recommendation

("F&R") (doc. 163) in this consolidated case.      Judge Coffin recommends that

Defendant Ocwen's summary judgement motions (doc. 110, 106) be granted in full

and Defendant Altisource's partial summary judgement motions (doc. 112, 108) be

granted in part. He also recommends that Plaintiffs motions to certify a question to

the Oregon Supreme Court (doc. 153, 154 and 150, 151) be denied.




Page 1 - ORDER
      Defendant Altisource and Plaintiff then timely filed objections to the F&R (doc.

170 and 171). The matter is now before me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R.

Civ. P. 72(b). When either party objects to any portion of a magistrate judge's F&R,

the district court must make a de nova determination of that portion of the magistrate

judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas Corp. v. Commodore

Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982). Based on my review of the F&R and the documents in the case, I find no

error in Judge Coffin's F&R and the parties' objections do not undermine Judge

Coffin's analysis.     Thus, I adopt Judge Coffin's F&R (doc. 163) in its entirety.

Accordingly, Defendant Ocwen's summary judgement motions (doc. 110, 106) are

GRANTED and Defendant Altisource's partial summary judgement motions (doc.

112, 108) are GRANTED IN PART. Plaintiff's motions to certify a question to the

Oregon Supreme Court (doc. 153, 154 and 150, 151) are DENIED.             Defendants'

motions (doc. 124, 120) for joinder in motion to strike and for leave to file sur-reply

are DENIED AS MOOT as stated in Judge Coffin's minute orders (doc. 144, 140).

The motions to withdraw as counsel (doc. 151, 147) are GRANTED.



      IT IS SO ORDERED.

      Dated this     JI f'day of March, 2019.



                                       Ann Aiken
                               United States District Judge



Page 2 - ORDER
